DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgement is made of amendment filed on January 21, 2021, in which claims 1, 4, 13 and 17 are amended, and claims 1-20 are still pending.

Response to Arguments
3.	Applicant's arguments, filed on January 21, 2021, with respect to Claims 1-20 have been fully considered but they are not persuasive.  
4.	With regards to arguments for independent claims 1, 13 and 17, applicants argue that Mogilefsky et al. (US 2015/0310660 A1) and Williams et al. (US 2012/0314942 A1) fail to disclose identifying, within the image frame, at least a portion of the moving object covered by the predetermined foreground template, and rendering, on the display, the covered portion of the moving object in front of the predetermined foreground template in a size bigger than the covered portion before rendering. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 13 and 17, since in Windmark et al. (US 2018/0357212 A1) teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-6, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mogilefsky et al. (US 2015/0310660 A1) in view of Windmark et al. (US 2018/0357212 A1).
8.    With reference to claim 1, Mogilefsky teaches A method of generating three-dimensional (3D) effect on a two-dimensional display, (“The illustrated method 500 may involve 3D graphics rendered for a two-dimensional screen of a display device, and the 3D graphics may be rendered with a reference image fixed to a two-dimensional viewing window in order to enhance an illusion of depth for the viewer in accordance with aspects of the present disclosure.” [0057]) Mogilefsky also teaches at a computing device having one or more processors and memory storing one or more programs for execution by the one or more processors: (“the system 700 includes a central processor unit (CPU) 770, a graphics processor unit (GPU) 771, and a memory 772, and the memory may optionally be accessible to both the CPU and GPU.” [0093]) Mogilefsky further teaches receiving a sequence of image frames; (“the graphics may be rendered by a processing unit, e.g., a GPU, as a sequence of frames, and repeating recognizing locations of a moving object in the sequence of image frames; (“the one or more objects depicted by the frames 102a-d include a first object 110 that is moving in a depth direction (Z-direction) in the 3D world in the scene” [0028] “It is noted that different portions, e.g., different X-Y coordinates, of the viewing window may correspond to different depths of the contents. For example, as shown in FIG. 1D, the 3D contents 104 include a snake 110, and a portion of the snake, e.g., its tail portion, is beyond a depth threshold, while a portion of the snake, e.g., its head portion, is not beyond the threshold. Accordingly, to better simulate the illusion of depth across the area of the viewing window, e.g., across all X-Y coordinate positions of the viewing window containing the reference image, the process depicted in FIG. 5B may be performed similarly for a plurality of different portions of the viewing window where the reference image is defined, as indicated at 531.” [0068]) Mogilefsky also teaches rendering, on the display, the sequence of image frames with a predetermined template covering at least a portion of each image frame rendered on the display, (“the color of the reference image may be selected to match a pre-determined color that is presumed to be the color of a display device. Since most conventional display devices may be presumed to be black or dark grey, the reference image may be when there is an overlap between the location of the moving object within a respective one of the sequence of image frames and the predetermined template (“the first object 110 is illustrated as a snake that is slithering closer to the viewer in the depth direction as the sequence progresses to the later frames over time. In order to enhance a three-dimensional illusion of depth to the snake's movement, the frames are also formed with a reference image 112 overlaid onto the contents of the scene. The reference image 112 is fixed to the viewing window 106 of the scene so that a reference plane is defined for the viewer. … As while a remaining portion of the image frame is rendered behind the predetermined template. (“a portion of the object 110 may be occluded by part of the reference image 112 and be drawn behind it, since this portion is beyond the depth threshold of the reference image, while another portion of this same object may instead occlude the reference image and be drawn over it, since this other portion of the snake 110 is below the depth threshold of the reference image, as shown in the illustrative example of FIG. 1D.” [0030])
Mogilefsky does not explicitly teach identifying, within the image frame, at least a portion of the moving object covered by the predetermined foreground template, and rendering, on the display, the covered portion of the moving object in front of the predetermined foreground template in a size bigger than the covered portion before rendering. This is what Windmark teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, the ink is hidden in areas where foreground objects are detected.” [0025] “FIGS. 4A to 4C are schematic diagrams showing how digital ink is rendered in frames of a second video 400 by the image processing system of FIG. 1, wherein cells of multiple pixels are modelled for 
9.    With reference to claim 2, Mogilefsky teaches recognizing a static in the sequence of image frames, the static being distinct from the predetermined template. (“it may be desirable to use a static reference image throughout the particular sequence of motion, e.g., sequence of frames, to which the 3D effect is being applied, in order to more firmly bring the reference image out of the scene contents and into the viewer's world. For example, the horizontal and vertical position of the reference image 
Mogilefsky does not explicitly teach background being distinct from the foreground. This is what Windmark teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, the ink is hidden in areas where foreground objects are detected.” [0025] “a system is configured to hide any ink on pixels whose probability of being a foreground pixel is above a predetermined threshold value (for example about 0.7, corresponding to 1.5 standard deviations, however, note that other values can be used depending on the types of images and the particular capture devices and processors being used). A pixel is considered to be in the background if the likelihood is below the predetermined value. The predetermined threshold differentiates the pixels between foreground and background pixels, and thus generates an occlusion map indicating pixels of the second region which have a similarity value below a 
10.    With reference to claim 3, Mogilefsky teaches the remaining portion of the image frame rendered behind the predetermined template comprises a remaining portion of the moving object not covered by the predetermined template and the static. (“a portion of the object 110 may be occluded by part of the reference image 112 and be drawn behind it, since this portion is beyond the depth threshold of the reference image, while another portion of this same object may instead occlude the reference image and be drawn over it, since this other portion of the snake 110 is below the depth threshold of the reference image, as shown in the illustrative example of FIG. 1D.” [0030] “it may be desirable to use a static reference image throughout the particular sequence of motion, e.g., sequence of frames, to which the 3D effect is being applied, in order to more firmly bring the reference image out of the scene contents and into the viewer's world. For example, the horizontal and vertical position of the reference image on the viewing window may remain static and constant across different increments of time during the sequence of motion, e.g., across frames, and the portion of the viewing window that is defined to contain the reference image may be constant over time.” [0039] “the color of the reference image may be selected to match a pre-determined color that is presumed to be the color of a display device. Since most conventional display devices may be presumed to be black or dark grey, the reference image may be rendered with a color that matches one of these colors. In other implementations, this 
Mogilefsky does not explicitly teach foreground and background. This is what Windmark teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, the ink is hidden in areas where foreground objects are detected.” [0025] “a system is configured to hide any ink on pixels whose probability of being a foreground pixel is above a predetermined threshold value (for example about 0.7, corresponding to 1.5 standard deviations, however, note that other values can be used depending on the types of images and the particular capture devices and processors being used). A pixel is considered to be in the background if the likelihood is below the predetermined value. The predetermined threshold differentiates the pixels between foreground and background pixels, and thus generates an occlusion map indicating pixels of the second region which have a similarity value below a predetermined threshold value.” [0031]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windmark into Mogilefsky, in order to render the ink at the correct depth.
11.    With reference to claim 4, Mogilefsky teaches the method receives the sequence of image frames by capturing the sequence of image frames through a camera of the computing device. (“Each of the different illustrated images of FIGS. 1A-1D may correspond to a different point in time in the motion sequence. In the 
12.    With reference to claim 5, Mogilefsky teaches receiving the sequence of image frames comprises recording a video clip. (“the graphics may be rendered by a processing unit, e.g., a GPU, as a sequence of frames, and repeating the process iteratively at 527 may be accomplished by repeating the process for each new frame. The rendering of each new time increment or each new frame may be in response to graphics input 522, which may involve drawing commands issued by an application or game, e.g., draw calls through a graphics application programming interface (API). The graphics output 528 may include a sequence of rendered frames that together form a moving video depicting the sequence of motion,” [0060])
13.    With reference to claim 6, Mogilefsky teaches the predetermined template is selected from a plurality of templates. (“the color of the reference image may be selected to match a pre-determined color that is presumed to be the color of a display 
Mogilefsky does not explicitly teach foreground. This is what Windmark teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, the ink is hidden in areas where foreground objects are detected.” [0025] “a system is configured to hide any ink on pixels whose probability of being a foreground pixel is above a predetermined threshold value (for example about 0.7, corresponding to 1.5 standard deviations, however, note that other values can be used depending on the types of images and the particular capture devices and processors being used). A pixel is considered to be in the background if the likelihood is below the predetermined value. The predetermined threshold differentiates the pixels between foreground and background pixels, and thus generates an occlusion map indicating pixels of the second region which have a similarity value below a predetermined threshold value.” [0031]) 
14.    With reference to claim 10, Mogilefsky does not explicitly teach recognizing locations of the moving object comprises recognizing the locations of the moving object by motion recognition. This is what Windmark teaches (“A second region may be computed, for instance, where the digital ink has been applied to a background and the camera is moving, it is necessary to track the movement of the background so that the ink is correctly "locked" to the background. Any object tracking algorithm may be used to track the background. For instance, in one example a template (i.e. a plurality of pixels) of a part of the bounding region is generated, and the subsequent frame is searched to find a matching region (i.e. of corresponding pixels) which most closely matches the template.” [0023]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windmark into Mogilefsky, in order to render the ink at the correct depth.
15.    With reference to claim 11, Mogilefsky teaches the moving object comprise a person, an animal, or a vehicle, or any combination thereof. (“In the implementation depicted in FIGS. 1A-1D, the one or more In the implementation depicted in FIGS. 1A-1D, the one or more objects depicted by the frames 102a-d include a first object 110 that is moving in a depth direction (Z-direction) in the 3D world in the scene. In this example, the first object 110 is illustrated as a snake that is slithering closer to the viewer in the depth direction as the sequence progresses to the later frames over time.” [0028])
 rendering, on the display, the sequence of image frames with the predetermined template comprises rendering a video clip with 3D effect. (“FIGS. 3A-3D depict an example of a sequence of frames having an enhanced 3D effect that is similar to the sequences depicted in FIGS. 1A-1D and 2A-2D,” [0041] “the color of the reference image may be selected to match a pre-determined color that is presumed to be the color of a display device. Since most conventional display devices may be presumed to be black or dark grey, the reference image may be rendered with a color that matches one of these colors. In other implementations, this may be accomplished by providing a user with a set of discrete user selectable choices which may include pre-determined display device colors so that the user may select the color that best matches the user's display. FIG. 4H depicts another implementation of the present disclosure in which the color of the reference image 412 is in the form of a frame at a periphery of the viewing window 106 that contains the underlying content 104. In this example, the frame at the periphery of the viewing window is white and rectangular, although other colors and shapes may be used. The frame is configured so that portions of the object 110 that are in front of the frame in the image appear to emerge out of the viewing window 106 towards the viewer. It is noted that the reference image 412 in the form of a frame may be opaque, as it is depicted in the example illustrated in FIG. 4H, or it may be translucent or may otherwise blur the underlying content 104 as discussed above. While the example shown in FIG. 4H depicts a white reference image, a reference image 412 in the form of a frame may alternatively be colored to match the color of the edge of the display device, as discussed above.” [0054-0055] "The 3D contents rendered at 524 may depict a scene 
Mogilefsky does not explicitly teach foreground. This is what Windmark teaches (“The ink is overlayed on top of the video as originally recorded, and so without the above method being applied, the ink appears on top of both the foreground and background objects. Thus, when the ink is updated using the results of the comparison, the ink is hidden in areas where foreground objects are detected.” [0025] “a system is configured to hide any ink on pixels whose probability of being a foreground pixel is above a predetermined threshold value (for example about 0.7, corresponding to 1.5 standard deviations, however, note that other values can be used depending on the types of images and the particular capture devices and processors being used). A pixel is considered to be in the background if the likelihood is below the predetermined value. The predetermined threshold differentiates the pixels between foreground and background pixels, and thus generates an occlusion map indicating pixels of the second region which have a similarity value below a predetermined threshold value.” [0031]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windmark into Mogilefsky, in order to render the ink at the correct depth.
17.	Claim 13 is similar in scope to claim 1, and thus is rejected under similar rationale. Mogilefsky additionally teaches A mobile device, comprising: a display; one or more processors; and memory having one or more program instructions stored thereon, which, when executed by the one or more processors, cause the processors to perform a plurality of operations (“the system 700 may be an embedded system, mobile phone, personal computer, tablet computer, portable game device, workstation, game console, and the like. The system may generally include a processor and a memory configured to implement aspects of the present disclosure, e.g., by performing a method having features in common with the method of FIG. 5A-5B or FIG. 6. In the illustrated implementation of FIG. 7, the system 700 includes a central processor unit (CPU) 770, a graphics processor unit (GPU) 771, and a memory 772, and the memory may optionally be accessible to both the CPU and GPU.” [0092-0093])
18.	Claims 15 and 16 are similar in scope to claims 2 and 3, and they are rejected under similar rationale.
19.	Claim 17 is similar in scope to claim 1, and thus is rejected under similar rationale. Mogilefsky additionally teaches A non-transitory computer-readable storage medium, having instructions stored thereon, which, when executed by one or more processors of a mobile device, cause the processors to perform a plurality of operations (“the system 700 may be an embedded system, mobile phone, personal computer, tablet computer, portable game device, workstation, game console, and the like. The system may generally include a processor and a memory configured to implement aspects of the present disclosure, e.g., by performing a method having features in common with the method of FIG. 5A-5B or FIG. 6. In the illustrated implementation of FIG. 7, the system 700 includes a central processor unit (CPU) 770, a graphics processor unit (GPU) 771, and a memory 772, and the memory may optionally be accessible to both the CPU and GPU.” [0092-0093] “Additional aspects of 
20.	Claims 19 and 20 are similar in scope to claims 2 and 3, and they are rejected under similar rationale.
21.	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mogilefsky et al. (US 2015/0310660 A1) and Windmark et al. (US 2018/0357212 A1), as applied to claim 1 above, and further in view of Wang (US 2012/0106797 A1).
22.    With reference to claim 7, the combination of Mogilefsky and Windmark does not explicitly teach the predetermined foreground template comprises a frame covering a plurality of edges of the image frame. This is what Wang teaches (“computer system 16 determines the Hausdorff distance between the edge map of the object area and each selected template. If the Hausdorff distance does not exceed a predetermined distance, computer system 16 determines that the moving object in the foreground frame matches the target object of a selected template. Computer system 16 may obtain a number of target objects that match the moving object in the foreground frame. When that occurs, computer system 16 may select the target object of the template that results in the smallest Hausdorff distance as the target object that best matches the moving object in the foreground frame.” [0034] “computer system 16 overlaps the first and the second normalized edge maps border-by-border without any offset in any direction in a first position. Computer system 16 selects M reference points on the edges in the first normalized edge map of the selected template and then, for 
23.    With reference to claim 8, the combination of Mogilefsky and Windmark does not explicitly teach the portion of the moving object covered by the predetermined foreground template is rendered at the edges of the image frame above the predetermined foreground template. This is what Wang teaches (“computer system 16 determines the Hausdorff distance between the edge map of the object area and each selected template. If the Hausdorff distance does not exceed a predetermined distance, computer system 16 determines that the moving object in the foreground frame matches the target object of a selected template. Computer system 16 may obtain a number of target objects that match the moving object in the foreground frame. When that occurs, computer system 16 may select the target object of the template that results in the smallest Hausdorff distance as the target object that best matches the moving object in the foreground frame. In one or more embodiments of the present disclosure, computer system 16 may overlap the normalized edge map of a selected template ("first normalized edge map") and the normalized edge map of the object area ("second normalized edge map") in various positions and determine corresponding matching scores. For example, computer system 16 overlaps the first and the second normalized edge maps border-by-border without any offset in any direction in a first position. Computer system 16 selects M reference points on the edges in the first .
24.	Claims 9, 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mogilefsky et al. (US 2015/0310660 A1) and Windmark et al. (US 2018/0357212 A1), as applied to claims 1, 13 and 17 above, and further in view of Bell et al. (US 2009/0077504 A1).
25.    With reference to claim 9, the combination of Mogilefsky and Windmark does not explicitly teach the moving object is a human character and recognizing locations of the moving object comprises recognizing the locations of the human character by face recognition. This is what Bell teaches (“In the context of virtual world navigation, users may use natural body motions such as leaning to move around a virtual world, and use their hands to interact with objects in the virtual world. Virtual characters may be controlled through the aforementioned interface system where a digital character on the screen may talk, play, and otherwise interact with people in front of the display as they pass by it. This digital character may be computer controlled or may be controlled by a human being at a remote location.” [0106] “In step 430, a computer vision system analyzes this data to determine the location of users' bodies and hands, and potentially other body parts. These body parts may be grouped by person, and their positions may be tracked over time to determine velocity, acceleration, 
26.	Claims 14 and 18 are similar in scope to claim 9, and they are rejected under similar rationale.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on Monday-Friday 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619